This appellant interposed a plea of guilty in the court below upon his arraignment for the offense of violating the prohibition law. His plea was accepted, and judgment of conviction accordingly entered. Notwithstanding his plea of guilty, he appealed from the judgment of conviction to this court. This he had the right to do. Wright v. City of Bessemer,209 Ala. 374, 96 So. 316.
The appeal here is rested upon the record proper; there being no bill of exceptions nor other effort to show error. This appeal was manifestly for delay. The judgment of conviction from which the appeal was taken will stand affirmed, as the record appears regular in all things.
Affirmed.